NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Status: 
Applicant’s remarks on pages 6 – 11 have been fully considered, are persuasive, and place the claims, when taken as a whole, in condition for allowance.

Support for Claim Amendments
Regarding the amendment of claims 1, 3, 4, 6, 20 and 21 support for the amendments are found in paragraphs 25, 33, and 34 of the specifications.  
Support for new claims 22 and 23 is found in paragraphs 34 – 36 of the specifications respectively. 

Reasons for Allowance
Independent claim 1 distinguishes over the prior art by including the process of segmentation of the locations being destroyed and the locations not being destroyed. Independent claim 18 distinguishes over the prior art by adapting durations based on both movement speed of the transducer and intensity from the contrast agents. The prior art made of record neither alone nor in combination with other prior art renders the claims as anticipated nor obvious.   
  Regarding claim 1, the first newly cited reference to Hall (WO 2006013481 A1) is relevant but does not teach or fairly well suggest the combination of elements claimed either alone or when considered with prior art teachings. 
Hall in combination with Chomas teaches a method for microbubble destruction (See Paragraphs 5 and 32 of Chomas) that includes identifications of locations (see Paragraph 32 of Chomas), segmenting of a location and identification of the location having contrast agents excluding other locations having tissue and no contrast agent (See Hall Page 5: Lines 5 – 10) and continuation of imaging (see Paragraph 36 of Chomas).  Although Hall does teach a segmentation process, Hall does not teach identifying, by the medical ultrasound scanner, the locations in the region having contrast agents, the identification of the locations having contrast agents excluding other locations having tissue and no contrast agent, nor adapting a duration of the first period based on intensity from the contrast agents at the locations that have contrast agents and not the other locations that have anatomy tissue as identified based on the segmenting. Hall instead teaches destroying select contrast agents to form a “tag” and tracking of the tag to view the motion of the heart. Chomas neither cures the deficiencies of Hall. As such, neither Chomas nor Hall individually nor in combination with each other teach the limitations of claim 1. 

Regarding claim 18, the second newly cited reference not relied on is Guracar’765 (US 20110230765 A1) is relevant but does not teach or fairly well suggest the combination of elements claimed either alone or when considered with prior art teachings. 
The previous references of Chomas and Somerville teaches imaging a field of view with a transducer, destroying contrast agents based on intensity, ceasing a period of destruction when (See Paragraphs 45 – 51 of Chomas), and making adaptions based on transducer motion (See Paragraphs 14, 29, 32, and 40 of Somerville). Guracar’765 adds to Chomas and Somerville by teaching the tracking of movement in ultrasound frames in order to determine the stop and start of destruction of contrast agents (See Paragraph 5) which provides support that motion can be used to control periods of destruction. However, Guracar’765 does not teach that this motion is transducer motion but instead fluid motion from ultrasound frame to frame.  Therefore the combination of Chomas, Somerville, and Guracar’765 does not teach adapting a duration of the first period based on intensity from the contrast agents and on the movement where the first period of the destroying ceases when both the movement of the transducer ceases and when the intensity is below a threshold (emphasis added). 

The prior art collectively, does not teach nor render obvious the claimed invention. Therefore, the claims 1 – 12, 18, 20, and 21 – 23 comply with all statutory requirements and are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Furthermore, any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793